Citation Nr: 1456777	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Lawrence S. Kibler, Attorney at Law


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  In June 1992, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for posttraumatic stress disorder (PTSD).  Although notified of this decision that same month, the Veteran did not timely file an appeal and did not submit additional evidence during the appeal period.

2.  In May 1995, the RO issued a rating decision which denied the Veteran's claim seeking to reopen the issue of entitlement to service connection for PTSD.   Although notified of this decision that same month, the Veteran did not timely file an appeal and did not submit additional evidence during the appeal period.

3.  Evidence received since the RO's May 1995 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

3.  The probative evidence of record does not contain a diagnosis of PTSD related to the Veteran's military service or a specific in-service stressor.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The RO's May 2009 letter advised the Veteran of both the criteria to reopen his claims and the criteria for establishing his underlying claims of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained the Veteran's service treatment records and all identified post-service treatment records.  Although the Veteran has submitted evidence showing that he receives disability and/or retirement benefits from the Social Security Administration (SSA), there is no indication that records associated with his claim for SSA benefits are relevant to the issue decided herein.  Therefore, the Board does not need to make an attempt to obtain these records.  

In February and September 2011, the Veteran was provided with VA examinations.  The VA examiners reviewed the Veteran's claims file and electronic medical records and his lay statements about his PTSD stressor.  After comprehensive diagnostic evaluations were performed, both examiners provided medical opinions concerning the Veteran's claimed PTSD, along with rationales in support of their conclusions reached.  The Board finds that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not claimed that either examination was inadequate.  

There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Claim to Reopen

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In June 1992, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for PTSD based on the absence of a confirmed diagnosis of PTSD and because the Veteran failed to report for a scheduled VA examination.  Although notified of this decision that same month, the Veteran did not timely file an appeal and did not submit additional evidence during the appeal period.  38 C.F.R. 3.156(b).  Under these circumstances, the June 1992 rating decision is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2014).
In May 1994, the RO issued a rating decision denying the Veteran's claim to reopen the issue of entitlement to service connection for PTSD because the evidence submitted failed to show a recognizable stressor that supported his post-service diagnoses of PTSD.  In May 1995, the Veteran's claim was reopened based on testimony presented at a hearing before the RO.  However, the claim was denied on the merits because of the lack of in-service combat action awards and because the evidence of record did not support the Veteran's post-service diagnoses of PTSD.  Although notified of this decision that same month, the Veteran did not timely file an appeal and did not submit additional evidence during the appeal period.  38 C.F.R. 3.156(b).  Accordingly, the May 1995 rating decision is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302.

In April 2009, the Veteran sought to reopen his claim of entitlement to service connection for PTSD.  In its March 2011 statement of the case, the RO determined that new and material evidence had been submitted, and denied the Veteran's claim for entitlement to service connection for PTSD on the merits.  Nevertheless, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence received since the RO's May 1995 rating decision includes VA psychiatric treatment records; lay statements regarding the Veteran's current symptoms; a July 2010 PSTD letter describing the Veteran's in-service exposure to mortar/rocket fire, a helicopter crash, and enemy gunfire; and VA examination reports dated in February 2011 and September 2011.  The Board finds that this evidence is new and material, and combined with VA assistance, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that when determining whether evidence is new and material, the credibility of the evidence is presumed).  Consequently, the Board finds that the evidence submitted since the May 1995 rating decision is both new and material.  Thus, the claim is reopened.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

III.  Service Connection for PTSD

The Veteran is seeking service connection for PTSD, which he attributes to his exposure to combat while on active duty.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1110(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Additionally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  In particular, a diagnosis PTSD must conform to the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  38 C.F.R. §§ 3.304(f), 4.125(a) (2014).

Historically, the Veteran served on active duty in the Army from May 1968 to May 1970.  His service personnel records reflect that was assigned to a field artillery unit and received a National Defense Service medal; a Vietnam Service medal, with two Bronze Stars; a Vietnam Campaign medal, with 1960 device; and two overseas bars.  His service treatment records, including his May 1970 separation examination report, are silent as to any complaints, diagnoses, or findings of any psychiatric abnormalities.

A review of the Veteran's post-service treatment records reveals ongoing psychiatric treatment from August 1989 to March 2009, and includes multiple diagnoses of PTSD.  

In April 2009, the Veteran filed his present claim seeking service connection for PTSD.  He was afforded a VA PTSD evaluation in February 2011.  The VA examiner reviewed the claims file and electronic medical records and examined the Veteran.  Based on the examination findings, the examiner opined that the Veteran did not meet the diagnostic criteria for PTSD pursuant to the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  In support of this opinion, the examiner reasoned that the Veteran's mental disorder symptoms were not severe enough to interfere with his occupational and social functioning.  The examiner also stated that the Veteran over-endorsed his PTSD symptoms.  

The Veteran underwent another VA evaluation in September 2011.  The VA examiner was asked to comment on whether any PTSD found was a result of fear of hostile military or terrorist activity.  After reviewing the claims file and electronic medical records, the examiner performed a comprehensive diagnostic examination of the Veteran.  Based on the examination findings, the VA examiner opined that the Veteran did not have PTSD conforming to the DSM-IV criteria.  In particular, the examiner indicated that the Veteran met DSM-IV criteria A, C, and D because he had experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; because he demonstrated feelings of detachment or estrangement from others; and because he had persistent difficulty falling or staying asleep and irritability or outbursts of anger.  However, the examiner found that the Veteran did not meet DSM-IV criteria B, E, and F because the traumatic event was not persistently re-experienced, because the duration of his symptoms did not meet full criteria for PTSD, and because the severity of the Veteran's symptoms did not meet the full criteria for PTSD for level of distress or impairment in social, occupation, or other important areas of functioning.  The examiner further opined that the Veteran's symptoms were indicative of alcohol dependence, cannabis abuse, cocaine abuse, and antisocial personality disorder.  The examiner concluded that none of these disorders were caused by or related to the Veteran's fear of hostile military or terrorist activity because the Veteran's reactions did not include being in intense fear, feeling helpless, or feeling horrified.  

Based on a longitudinal review of the record, the Board concludes that service connection is not warranted for PTSD.  Initially, a current diagnosis of PTSD conforming to the DSM-IV criteria is not of record during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The February 2011 VA examiner found that a DSM-IV diagnosis of PTSD was inappropriate because the Veteran's symptoms were not severe enough to interfere with his occupational and social functioning and because the Veteran over-endorsed his PTSD symptoms.  Additionally, the September 2011 VA examiner concluded that the Veteran's psychiatric symptomatology did not meet the DSM-IV criteria for a PSTD diagnosis because the traumatic event or events he experienced was not persistently re-experienced, because the duration of his symptoms did not meet full criteria for PTSD, and because the severity of the Veteran's symptoms did not meet the full criteria for PTSD for level of distress or impairment in social, occupation, or other important areas of functioning.  Instead the February 2011 VA examiner concluded that the Veteran's symptoms were actually indicative of alcohol dependence, cannabis abuse, cocaine abuse, and antisocial personality disorder, and that none of these conditions were caused by or related to the Veteran's fear of hostile military or terrorist activity.  

Although the Veteran's post-service VA treatment records show a history of PTSD treatments, the evidence of record pertinent to the instant appeal do not show a current diagnosis of PTSD or any other psychiatric disorder related to the Veteran's military service.  See McClain, 21 Vet. App. at 321.   
 
Insofar as the Veteran has submitted statements indicating that he currently has PTSD, "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014).  Moreover, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, the Veteran's assertions are not competent evidence to provide a current diagnosis of PTSD or an etiological relationship to his military service.    

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for PTSD has not been presented. 

As the preponderance of the evidence is against finding a current diagnosis of PTSD that meets the DSM-IV diagnostic criteria, the benefit-of-the-doubt doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to that extent only, the claim is granted.

Service connection for PTSD is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


